DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/28/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. (it appears that the certified copy of the foreign priority document was submitted twice.)  As a courtesy, the non attached cited prior art reference is provided in the instant PTOL 892, along with a copy of the English translation. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 1-8 disclose a method for controlling a seat valve, but the claims are not supported by an adequate flow chart disclosing the series of steps in the method claims, nor the structural limitations in the method claims that provide for some modicum of support for the process of the method to operate upon. Method or process claims require structural support, and structural limitations should be adequately supported by the figures/drawings. MPEP 608.02(d); 2161.01 I ( as discussed below.) 
It is noted in paragraph [0007] that the prior art has a vehicle seat with compressor and seat valves designed as solenoid valves, but there is no proper incorporation by reference of the disclosure of DE 102013225690 A2, and accordingly, the four corners of the written description are merely limited to the disclosure at the time of filing; 
Claim 1 recites “if a blockage impeding the displacement of the piston before it reaches its open position is identified.” In line 12 and 13, but the figures do not disclose how or in what way the identification of the blockage is performed; 
Claim 1 recites “a vehicle seat valve…piston…electromagnetic drive means…means of pulse width modulation…impulse voltage that has a constant frequency…duty cycle of the pulse width modulation…” where it is noted that while the previously recited limitations can be arguable derived from the given figures 1 and 2, those figures merely chart idealized duty cycle percentages versus time of execution, and do not disclose any actual duty cycle, related voltage and current changes, etc…relating to the drive means which is also not adequately disclosed; 
Claims 4, 6 “ a mechanical spring means” in line 4, the spring is not disclosed; 
Claim 1 “the piston…an closed position into an open position or vice versa”, line 2; Claim 5, “the piston in its open position…an expected change in fluid pressure…” in lines 3 and 4, it being noted that the piston (valve head driven armature?) is not shown or disclosed in an open or closed position, and the “expected change in fluid pressure” relating arguably to a set point that is fed to the drive means, neither disclosed; 
Claim 5 “a fluid pressure of a fluid flow can be switched by the vehicle seat valve is detected, a blockage impeding the displacement of the piston toward its open position being identified on the basis of the absence of an expected change in fluid pressure…” the figures admit of any fluid pressure determination, any determination of a blockage, nor any expected change of fluid pressure (i.e. some type of controller setting for example) for implementation of the method claim language; 
Claim 7 “a fluid pressure that increases the restoring force loading the piston is detected during displacement of the piston” where it is noted that the claimed phrase apparently alludes to a pressure balanced piston or armature in the solenoid valve, but the drawings/figures admit of no such disclosure, or of how or in what way the pressure is so detected in addition to the restoring force of the spring; 
Claims 9 and 10 recite a controller and at least one vehicle seat valve; there being no figure to support the claims; 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-8 disclose a method for controlling a seat valve, but the claims are not supported by an adequate flow chart disclosing the series of steps in the method claims, nor the structural limitations in the method claims that provide for some modicum of support for the process of the method to operate upon. Method or process claims require structural support, and structural limitations should be adequately disclosed in the written description. MPEP 2161.01 I. 
Claim 1 recites: 
“an effective voltage which can be changed” in line 5; it is unclear how or if ever the voltage will be changed, and if so how such change is implemented; 
“if a blockage impeding the displacement of the piston before it reaches its open position is identified.” In line 12 and 13, but it is noted that paragraph 0016 of the original written description merely conjectures as to the implementation of the identifying means without properly implementing an embodiment of the means;
 “a vehicle seat valve…piston…electromagnetic drive means…means of pulse width modulation…impulse voltage that has a constant frequency…duty cycle of the pulse width modulation…” where it is noted that while the previously recited limitations can be arguable derived from the written description, there is no disclosure how or in what way the limitations are taught/disclose and it is not clear how or in what way any actual duty cycle, related voltage and current changes is executed etc…via to the drive means, which is also not adequately disclosed;  in other words, there is no disclosure of the actual means for pulse width modulation, nor actual disclosure of an impulse voltage at a constant frequency operating via the means that would allow for effective voltage to be regulated to the drive means; 
Claims 4, 6 “ a mechanical spring means” in line 4, the spring is not disclosed; 
Claim 5 “a fluid pressure of a fluid flow can be switched by the vehicle seat valve is detected, a blockage impeding the displacement of the piston toward its open position being identified on the basis of the absence of an expected change in fluid pressure…” the written description does not disclose how or in what way the fluid pressure is determined, nor how or in what way there is a determination of a blockage, nor how such an expected change of fluid pressure (i.e. some type of controller setting for example) for implementation of the method claim language is actually executed; 
Claim 7 “a fluid pressure that increases the restoring force loading the piston is detected during displacement of the piston” where it is noted that the claimed phrase apparently alludes to a pressure balanced piston or armature in the solenoid valve, but the written description does not provide adequate disclosure of such an implementation, nor of how or in what way the pressure is so detected in addition to the restoring force of the spring; 
Claims 9 and 10 recite a controller and at least one vehicle seat valve; there being no written description of how the seat valve or controller is implemented so as to support the claims; 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 disclose a method for controlling a seat valve, it is unclear how or in way the method is executed (i.e. via an adequate flow chart disclosing the series of steps), nor is it clear how or in what way the structural limitations are implemented to provide support for the process of the method to operate upon. See below. 
Claim 1 recites: 
“if a blockage impeding the displacement of the piston before it reaches its open position is identified.” In line 12 and 13, but it unclear from a reading of the written description (see paragraph 0016 of the original written description) if there is any implementation of the identifying means and it is unclear if the identification is merely based on some as of yet undisclosed current/voltage feedback determination, or fluid pressure sensor in the means itself, upstream or downstream of the means itself etc…;
 “a vehicle seat valve…piston…electromagnetic drive means…means of pulse width modulation…impulse voltage that has a constant frequency…duty cycle of the pulse width modulation…” where it is noted that it us unclear how or in what way the limitations are taught/disclosed/implemented and it is not clear how or in what way any actual duty cycle, related voltage and current changes is executed etc…via to the drive means, which is also not adequately disclosed;  in other words, there is no clear teaching making it unclear how or in what way the actual means for pulse width modulation, an impulse voltage at a constant frequency operating via the means that would allow for effective voltage to be regulated to the drive means; 
Lastly for claim 1 the claim recites “duty cycle” and a review of the written description discloses (paragraphs 0011, 0012) what appears to be an idealized recitation of the voltage duty cycle, but does not appear to take into consideration the actual current through the solenoid coil that would result is resistance, nor any resistors in the circuit, so it is unclear from a review of the figures if the percentage of duty cycle can also be considered a percentage of current generated based on Ohms law with resistance of one; 
Claims 4, 6 “ a mechanical spring means” in line 4, the spring is not disclosed; it is unclear how or in what way the mechanical spring means is implemented (i.e. is it on a back side of a solenoid piston inside an as of yet undisclosed coil bobbin, the spring providing some compression, and is the spring interposed between the piston and the as of yet undisclosed stator of the solenoid, or is there some other arrangement?) 
Claim 5 “a fluid pressure of a fluid flow can be switched by the vehicle seat valve is detected, a blockage impeding the displacement of the piston toward its open position being identified on the basis of the absence of an expected change in fluid pressure…” it is unclear how or in what way the fluid pressure is actually determined, nor is it clear how or in what way there is a determination of a blockage, nor is it clear how such an expected change of fluid pressure (i.e. some type of controller setting for example) for implementation of the method claim language is actually provided, making the claim language unclear for adequate disclosure support; 
Claim 7 “a fluid pressure that increases the restoring force loading the piston is detected during displacement of the piston” where it is noted that the claimed phrase apparently alludes to a pressure balanced piston or armature in the solenoid valve, but it is unclear from a reading of the claims and written description of how or in what way such an implementation is accomplished, nor of how or in what way the pressure is so detected in addition to the restoring force of the spring; 
Claims 9 and 10 recites functional language in an apparatus claim as seen in line via their dependency from method claims 1-8. This is indefinite as it is unclear when direct infringement of the claim would occur (if arguably ever) thus making the metes and bounds of the claim indefinite.  See MPEP 2173.05(p) and In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Furthermore, if Applicant intends to invoke means plus function language, then applicant should utilize the proper “means for” or “step for” nonce word plus function so as to properly import the limitations from the written description into the claim (if such is adequately supported.)  
Otherwise the language will be taken to provide for any such functional concept that will perform a similar function in the similar way to achieve the similar result in light of the description under a broad reasonable interpretation of the claim, especially given the level of skill in the relevant art. 
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the power" in line 4, "the drive means" in line 4; Claim 6, "the opposite direction" in line 7; Claim 6, "a mechanical spring means" in line 3 (it being unclear if the spring means is the same as the previously introduced means of claim 4 line 4);  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Fukano (US 7903383) or in the alternative, in further view of Potter (US 6427538);
Claim(s) 4, 6, 7 and 8  is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Fukano (or in the alternative in view of Potter); as applied to claim 1 (as indefinitely understood) above and in further view of Williams (US 2013/0207012); 
Claim(s) 9 and 10 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Fukano in view of Potter as applied to claim 1 (as indefinitely understood) above;

Fukano discloses regarding claim 1:  [A system that can perform] A method for controlling a vehicle seat valve (the preceding considered a statement of intended use as the claimed phrase “vehicle seat valve” adds no meaningful limitation to the body of the claim, the control limited to a solenoid valve), the piston (solenoid armature not shown but as implemented Col 12 ln 5-18) of which is actively displaced from a closed position (against a valve seat) into an open position (away from a valve seat) or vice versa by an electrical voltage being applied to an in particular electromagnetic drive means (sol valve drive circuit 14 and figure 4, along with the solenoid electromagnet/coil 12), wherein the power of the drive means is regulated via an effective voltage (via switch controller 40) which can be changed by means of pulse width modulation of an impulse voltage (via constant voltage circuit, oscillator, PWM circuit, single pulse generating circuit and pulse supply unit 64) that has a constant frequency (via 58, and see figures 2C and 3C), a duty cycle (via 61 (either T6/T5 or T7/T5) of the pulse width modulation firstly being increased from a rest duty cycle (at T0), in particular 0%, to a starting duty cycle (T11 figure 2F or T9 figure 3F) of less than 100% (as shown where both are ½ or less than the full 100% time T2), in particular of less than 50% (as discussed), in order to displace the piston from its closed position toward its open position (i.e. moving from closed to open, Col 20 ln 55-62), and the duty cycle only being raised to a final duty cycle (at T2), in particular to 100%, when the piston has reached the open position (as the case may be, where the full open for 2F at I1 is at T2) and/or if a blockage impeding the displacement of the piston before it reaches its open position is identified (there is a core transition at T10, Col 19 ln 2-7); Fukano does not discuss particularly such a method of controlling a solenoid valve; but considering that Fukano’s driving circuit performs control of a solenoid valve;  
it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide the necessary instructions to the driving circuit to perform the above stated steps executable via the solenoid valve driving circuit of Fukano, for the purpose of reducing power consumption during the fully raised open position of the solenoid valve of Fukano (Col 2 ln 17-22.) 
If it could be persuasively argued at some future unforeseen date that Fukano does not explicitly disclose using the solenoid valve to control a cushion in a vehicle seat; but considering that Potter teaches: using the solenoid valves (thus individual vehicle seat solenoid valves 20a-30a, 44, 45) to control (via a microprocessor 42) a vehicle seat cushion (at 10 figure 1, for the purpose of providing electrical control to a plurality of pneumatic bladders for variable support of the passenger, see abstract.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the Fukano solenoid valve, as taught in Potter, where the solenoid valves are arranged to control via a microprocessor as taught in Potter, a vehicle seat, all for the purpose of providing electrical control to a plurality of pneumatic bladders for variable support of the passenger as taught in Potter, where it is noted that both Potter and Fukano utilize as is common in the art, electric controllers as taught in both to remotely control fluids through solenoid valves. 

Fukano discloses (or as modified for the reasons discussed above) regarding claim 2. The method according to claim 1, wherein the starting duty cycle, in particular before or after (the use of “or” indicating an alternative condition/branching/grouping under MPEP 2131) the piston has reached the open position (i.e. the fully 100% open position), is firstly raised linearly (i.e. the duty cycle from T0 to T11 figure 2C or T0 to T8 figure 3C is constant so linear (while not taking into account resistance of the current and time delay), and also the solenoid valve is a core that is raised in a reciprocal axially linear fashion, see Col 2 ln 51-53) within a first time period to an intermediate duty cycle (at time T11 or T8 respectively) that is smaller than the final duty cycle (at time T2 (i.e. the voltage max percentage as defined by the instant application paragraph 0011-0012).

Fukano discloses (or as modified for the reasons discussed above) regarding claim 3:  The method according to claim 2, wherein the intermediate duty cycle (at T11), before or after (MPEP 2131) the piston has reached the open position, is raised linearly to the final duty cycle (at T2) within a second time period (from T11 to T2 figure 2F or T8 to T2) that is in particular shorter than the first time period (there are 7 pulses from T10 to T2.)

Fukano discloses (or as modified for the reasons discussed above) regarding claim 4:  The method according to claim 1, wherein the final duty cycle (T2) being lowered, in particular abruptly (there-at), to a holding duty cycle (T4) after the piston has reached the open position, Fukano does not explicitly disclose: the piston loaded with a restoring force in particular resulting from a mechanical spring means is held in its open position by a drive force of the drive means that counteracts said restoring force; but Williams teaches: a spring biased closed solenoid valve (figure 2) with the piston (91) loaded with a restoring force (closing coil spring 54) in particular resulting from a mechanical spring means is held in its open position by a drive force (when the solenoid is actuated, the piston/armature is drawn via the generated magnetic flux circuit to be attracted to the stator thereof per paragraph 0007, 0008) of the drive means that counteracts said restoring force (all for the purpose of opening the solenoid valve via electrical current.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a spring biased closed pressure balanced solenoid valve as taught in Williams for that of Fukano, where as taught in Williams, the piston of Fukano as taught in Williams can be loaded with a closing coil spring after the valve of Fukano has been held in its open position by a drive force as taught in Williams as well as Fukano, when the solenoid is actuated, as taught by Williams, where the drive means counteracting the restoring force, drives the piston of Fukano as taught in Williams, all for the purpose of opening the solenoid valve via electrical current as taught in both, and where when the current is turned off, the solenoid valve can move to a null closed position. 


Fukano discloses (or as modified for the reasons discussed above) regarding claim 5:  The method according to claim 1, wherein a fluid pressure of a fluid flow which can be switched by the vehicle seat valve is detected, a blockage impeding the displacement of the piston toward its open position being identified on the basis of the absence of an expected change in the fluid pressure during the manipulation of the drive means (Col 27 ln 58-67, where a pressure sensor can be utilized in the valve to determine if there is a blockage/stoppage of the valve during the hold open phase T4.) 

Fukano discloses as modified by Williams for the reasons discussed above (or additionally as modified by Potter for the reasons discussed above) regarding claim 6;  The method according to claim 4, wherein the piston is displaced from its closed position toward its open position counter to a restoring force that in particular results from a mechanical spring means (as modified by Williams for the reasons discussed above), the holding duty cycle (at the end of T4) being lowered, at the beginning of the displacement of the piston from its open position back toward its closed position, until a drive force of the drive means that acts on the piston is smaller than the restoring force that loads the piston in the opposite direction (i.e. as modified for the reasons discussed above, till the valve is closed.) 

Fukano discloses (or as modified for the reasons discussed above) regarding claim 7:  The method according to claim 4, wherein a fluid pressure that increases the restoring force loading the piston is detected during the displacement of the piston back toward its closed position (Col 27 ln 58-67, where a pressure sensor can be utilized in the valve of Fukano to determine if there is a blockage/stoppage of the valve during the hold open phase T4), the holding duty cycle (T4) being lowered until a drive force of the drive means that acts on the piston is smaller than the restoring force that loads the piston in the opposite direction and is increased by the fluid pressure (as taught in Col 27 id.) if it could be persuasively argued that Fukano does not explicitly disclose a pressure balanced solenoid valve; Williams teaches: a pressure balanced spring biased closed solenoid valve, provided for the purpose of reducing the necessary power to open or close the valve due to fluid pressure (paragraph 0008); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Williams for that of Fukano, a pressure balanced spring biased closed solenoid valve as taught in Willaims for that of Fukano, provided for the purpose of reducing the necessary power to open or close the valve due to fluid pressure; and where it is noted that the in valve pressure sensor of Fukano will allow for fluid pressure measurement of the pressure balanced solenoid valve of Fukano/Willaims for the reasons previously indicated. 

Fukano discloses (or as modified for the reasons discussed above) regarding claim 8:  The method according to claim 4, wherein the holding duty cycle (at T4) being lowered linearly to the rest duty cycle (0%) in particular during the displacement of the piston back toward its closed position or after the piston has reached the closed position, such that the rest duty cycle is only reached as soon as or after the piston is in its closed position (i.e. since the current is off, the solenoid valve closes arguably linearly.) 

Fukano/Potter discloses (as modified for the reasons discussed above) regarding claim 9:  A controller (microprocessor 42 of Fukano/Potter as modified for the reasons discussed above) for at least one vehicle seat valve (at 10, including the solenoid valves 20a-30a, 44, 45), for carrying out the method according to claim 1.

Fukano/Potter discloses (as modified for the reasons discussed above) regarding claim 10:  A vehicle seat (10) comprising at least one vehicle seat valve and a controller according to claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bocsanyi (US 8794707) discloses a method of operating a vehicle seat via 3/2 way solenoid valves where the solenoid valves are normally biased closed to atmosphere. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753